IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                  No. 02-40241

                             Summary Calendar


UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                     versus

LAWRENCE QUINTON THOMAS,

                                                 Defendant-Appellant.



               Appeal from the United States District Court
                     for the Eastern District of Texas
                                 (01-CR-33)

                              August 7, 2002


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Lawrence

Quinton Thomas has moved to withdraw as Thomas’s counsel and has

filed a brief as required by Anders v. California.1 Thomas has not

filed a response to the motion.

     Thomas knowingly and voluntarily waived his appeal rights,

except    as    to   sentencing     guideline    determinations,   and   our

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         386 U.S. 738 (1967).
independent   review   of   the   brief   and   the   record   discloses   no

nonfrivolous issue for appeal. Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.